  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 1 of 60 PAGEID #: 226



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                              Case No. 2:19 cv 2006
                      Plaintiff,                   FIRST AMENDED COMPLAINT AND
                                                       DEMAND FOR JURY TRIAL
      v.
JAMES ALEX FIELDS JR.,                      Judge: Hon. Michael H. Watson
VANGUARD AMERICA, ANDREW
ANGLIN, GREGORY ANGLIN,                     Magistrate Elizabeth A. Preston Deavers
DAILY STORMER, MOONBASE
HOLDINGS, LLC, MORNING STAR
MINISTRIES USA, INC., ANGLIN &
ANGLIN, LLC, ROBERT RAY,
MATTHEW HEIMBACH, THE
TRADITIONALIST WORKER PARTY,
JASON KESSLER, PROUD BOYS,
RICHARD SPENCER, NATIONAL
POLICY INSTITUTE, DAVID DUKE,
NATIONALIST FRONT, AUGUSTUS
SOL INVICTUS, HONORABLE
SACRED KNIGHTS, JOHN DOE 1-
1000 AND JANE DOE 1-1000,
                      Defendants.



                                FIRST AMENDED COMPLAINT
       Now comes the plaintiff William (“Bill”) Burke, by and through his attorney of record,

Michael L. Fradin, and for causes of action against the above-captioned Defendants jointly and

severally, states as follows:

                                    NATURE OF THE ACTION
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 2 of 60 PAGEID #: 227



       1.      Over the weekend of August 12, 2017, hundreds of neo-Nazis, white supremacists, and

white nationalists, including several residents of Ohio, traveled to Charlottesville, Virginia, in order to

intimidate and terrorize its residents and the wider public, commit acts of violence, and use the town

and events as an opportunity to garner attention for their hateful message and agenda.

       2.      The Plaintiff in this action, Bill Burke, is a longtime resident of Athens, Ohio and an

active, respected member of the community. Despite being a white man, like many of the terroristic

neo-Nazi and white nationalist protestors in Charlottesville over the weekend of August 12, 2017,

Plaintiff Burke has a deep love and commitment to this country, his community, and the values they

represent. These values include equality and tolerance—the opposite message of what Defendants

were in Charlottesville to promote. Plaintiff Burke was severely injured as a result of the events in

Charlottesville on August 12, 2017. He was struck in a vicious car attack perpetrated by Defendant

James Alex Fields Jr. This car attack took the life of one woman, Heather Heyer, whose death

occurred in the presence of Plaintiff Burke—serving as an additional source of trauma for Plaintiff

Burke. In addition to the physical injuries he sustained, which required and continue to require

extensive and expensive medical treatment, he continues to suffer deep and debilitating psychological

and emotional distress that prevents him from resuming his former life and enjoying the basic sense of

peace, safety, and tranquility that most people in this country take for granted.

       3.      Defendants are the individuals and organizations that conspired to plan, promote, and

carry out the violent events in Charlottesville. They are neo-Nazis, Neo-Fascist, Klansmen, white

supremacists, and white nationalists. They embrace and espouse racist, anti-Semitic, sexist,

homophobic, and xenophobic ideologies. Defendants brought with them the imagery of the

Holocaust, of slavery, of Jim Crow, and of fascism. They also brought with them the imagery of

immanent violence, including semi-automatic weapons, rifles, pistols, rods, armor, shields, and

torches. The chants they vocalized over the weekend included “Jews will not replace us,” “blood and

                                                  2
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 3 of 60 PAGEID #: 228



soil,” and “this is our town now.” Since at least the beginning of 2017, Defendants have been engaged

together in a concerted effort to intimidate and instill fear throughout the country, from

Charlottesville, Virginia to Ohio and beyond, wherever their messages are given a platform.

       4.      Defendants traveled to and demonstrated in Charlottesville, Virginia in order to incite

violence. Under the pretext of a “rally,” they titled “Unite the Right,” Defendants spent months

coordinating their efforts both on the internet and in person. The violence, suffering, and emotional

distress that occurred in Charlottesville, specifically the physical and psychological injuries Plaintiff

Burke received, were direct, intended, and foreseeable results of Defendants’ unlawful conspiracy.

The violent events, including the attempted murder and assault of Plaintiff Burke, occurred because

Defendants unlawfully, willfully, and knowingly conspired, confederated, aided and abetted, tacitly

and/or expressly agreed to participate, cooperate, and engage in unlawful acts pursuant to a common

course of conduct, namely the incitement, promotion and sponsoring of violent acts and terrorism for

the purpose of instilling fear in the local Charlottesville community and the wider public.

       5.      The events of the weekend of August 12, 2017 (hereinafter referred to as

“Charlottesville”) were part of Defendants’ coordinated campaign to intimidate, harass, incite, and

cause violence to people based on their race, religion, ethnicity, and sexual orientation in violation of

the values of this country and numerous state and federal laws.

       6.      By this lawsuit, Plaintiff Burke seeks to challenge Defendants’ actions under the laws

of the United States of America and the State of Ohio. Plaintiff Burke seeks compensatory and

injunctive relief. The aim of this lawsuit is to ensure that nothing like this will happen again at the

hands of Defendants, whether it be in Virginia, Ohio, or anywhere else in the United States of

America.

                                    JURISDICTION AND VENUE




                                                  3
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 4 of 60 PAGEID #: 229



        7.      The Defendants owed a legal duty to Plaintiff, who at all relevant times was a resident

of Athens, Ohio, not to cause or incite others to cause bodily harm to Plaintiff. These breaches of

duty affect a legitimate interest of the state of Ohio in protecting, governing, or regulating any person,

property, thing, transaction, or activity in this state.

        8.      Defendants, by means of a computer, computer system, computer network,

telecommunication, telecommunications device, telecommunications service, or information service,

caused or knowingly permitted writings, data, images, or other telecommunication to be disseminated

or transmitted into Ohio, in furtherance of a violent, criminal, and terroristic conspiracy.

        9.      Defendants, by means of a computer, computer system, computer network,

telecommunication, telecommunications device, telecommunications service, or information service,

caused or knowingly permitted writings, data, images, or other telecommunication to influence James

Alex Fields Jr. who at all relevant times, was a resident of this state.

        10.     Each Defendant to this lawsuit was complicit or in conspiracy with either James Alex

Fields Jr., Daily Stormer, Andrew Anglin, and/or Greg Anglin, all of whom, at all relevant times,

were residents of the State of Ohio.

        11.     Each Defendant to this lawsuit participated in or was complicit with the dissemination

or transmittal of hateful and/or racist information or data or telecommunications into the State of

Ohio, in furtherance of a violent, criminal, and terroristic conspiracy.

        12.     Each Defendant to this lawsuit has engaged in a conspiracy which resulted in an

Ohioan, James Alex Fields Jr., towards terrorism and violence, occurred in the State of Ohio.

        13.     An Ohio resident suffered substantial life changing physical harm to another Ohio

resident as a result of the organizational terror disseminated into this community from hate groups,

their leaders, and their foot soldiers.




                                                    4
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 5 of 60 PAGEID #: 230



       14.      This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as this case is

brought under the laws of the United States, specifically 18 U.S.C. § 1962(c) et. seq. This Court has

personal jurisdiction over each and every co-conspirator as multiple acts in furtherance of the

conspiracy occurred in this State and multiple co-conspirators reside in this state. The Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       15.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial part

of the events and omissions giving rise to this claim occurred in this district, including many of the

wrongs herein alleged. In addition, the center of the conspiracy to incite violence is the Daily Stormer

and James Alex Fields, both residents of this state. Jason Kessler, who organized the Unite the Right

rally, has, upon information and belief, now become a permanent resident of Ohio from where he is

attempting to organize another Unite the Right rally.

                                                 PARTIES
                                                  Plaintiff
       16.       At all relevant times that the Defendants solicited and provided support for terrorism,

the Plaintiff, Bill Burke, (hereinafter “Plaintiff”) was a resident of Athens, Ohio. Plaintiff Burke was

severely injured, both physically and psychologically when, on August 12, 2017, in Charlottesville,

Virginia Defendant James Alex Fields Jr., using his vehicle as a weapon, rammed his car into a crowd

of people (largely composed of peaceful, non-violent, anti-hate protestors). Plaintiff Burke was

directly struck by Defendant Fields’ vehicle and suffered serious physical injuries from which he is

still recovering, and which may be permanent. Defendant Fields killed one person with his vehicle,

Heather Heyer. Heather Heyer died in the presence of Plaintiff Burke. In addition to Plaintiff’s

physical injuries, Plaintiff has experienced severe psychological and emotional suffering as a result of

these events.




                                                   5
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 6 of 60 PAGEID #: 231



                                              Defendants
       17.     Defendant James Alex Fields Jr. (“Fields”) is a racist, violent, and hateful individual

and a member of the white nationalist group Vanguard America. On August 12, 2017, Defendant

Fields committed an act of domestic terrorism when he killed a 32-year old woman (Heather Heyer),

and attempted to kill other innocent people, including Plaintiff Bill Burke, by striking them with his

Dodge Challenger, in furtherance of a violent, criminal, and terroristic conspiracy. On December 7,

2018, Fields was convicted of first-degree murder along with several counts of aggravated malicious

wounding and leaving the scene of an accident. At all relevant times, Fields was a resident of Lucas

County, Ohio and was acting as a member and agent of Defendant Vanguard America.

       18.     At all relevant times, Defendant Vanguard America was a racist and violent

organization that promotes the “blood and soil” ideology; an ideology based around the promotion of

white nationalism and the belief that people with “white blood” have a special bond with “American

soil.” The group’s website states that to join the group a person must be “of at least 80%

white/European heritage.” Defendant Fields is a member of Defendant Vanguard America; he wore

their uniform and carried a Vanguard America shield at the Unite the Right rally on August 12, 2017.

Defendant Vanguard America helped organize and promote the Unite the Right rally which occurred

in Charlottesville on August 11-12, 2017; and conspired to and did incite violence in Charlottesville

on August 12, 2017, which caused Plaintiff’s injuries.

       19.     At all relevant times. Defendant Andrew Anglin, was a racist, violent, and hateful

person who conspired with other defendants, most egregiously his father (Gregory Anglin), to incite

violence in the City of Charlottesville, Virginia on August 12, 2017. Defendant Andrew Anglin is the

founder of Defendant Daily Stormer, which has called itself “the world’s most genocidal” website.

The Daily Stormer was named after “Der Stürmer,” a Nazi propaganda tabloid known for virulently

anti-Semitic caricatures and published by Julius Streicher, who was later convicted of crimes against


                                                 6
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 7 of 60 PAGEID #: 232



humanity at Nuremberg. Andrew Anglin and his associates at The Daily Stormer, including

Defendant Robert “Azzmador” Ray, use The Daily Stormer’s website “as a hardcore front for the

conversion of masses into a pro-white, Anti-Semitic ideology,” “to sell global white supremacy,” and

to “make a racist army.” The website, which became the most visited hate site on the Internet in 2016,

includes sections titled “Jewish Problem” and “Race War.” The Chief Technical Officer of The Daily

Stormer has posited that The Daily Stormer “has been effective at what [it is] doing” by “the

manifestation of our people on the ground in the real world.” Followers of Andrew Anglin and The

Daily Stormer, who call themselves “Stormers,” communicate on the website’s forum, which is

moderated by Andrew Anglin and accessible only with a special “dark web” tor browser. On Andrew

Anglin’s orders and under his continuing supervision, Stormers have formed local chapters, called

“Stormer Book Clubs,” as part of Andrew Anglin’s plan to “build an invisible empire.” Andrew

Anglin uses The Daily Stormer forum to actively monitor the Book Clubs and uses the website to

issue orders on how to organize. “Official Operations” of Stormer Book Clubs include firearms

training, organizing for protests, and being ready to respond to “challenges” issued by Andrew

Anglin. The Daily Stormer established “meet ups” and chat rooms that co-conspirators and attendees

used throughout the August 11 and 12 weekend to coordinate their violence. The Daily Stormer

released its own poster promoting the “rally” that read, “UNITE THE RIGHT/ Join Azzmador and

The Daily Stormer to end Jewish influence in America,” accompanied by a Nazi-like figure wielding

a hammer, ready to smash a Jewish star. For months before the Unite the Right events on August 11

and 12, Andrew Anglin organized his followers to attend and prepared them to commit racially

motivated violent acts in Charlottesville. Andrew Anglin orchestrated the movements of The Daily

Stormer followers and incited them to violence on a live feed contemporaneously with the events as

they occurred on August 11 and 12 in Charlottesville. At all relevant times, Andrew Anglin was a

resident of Hamilton County, Ohio and was acting as a member and agent of The Daily Stormer.

                                                7
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 8 of 60 PAGEID #: 233



       20.     At all relevant times. Defendant Gregory Anglin (“Greg Anglin”), was a racist, violent,

and hateful person who conspired with other defendants, most egregiously his son (Andrew Anglin),

to incite violence in the City of Charlottesville, Virginia on August 12, 2017. Defendant Greg Anglin

is and was a resident of Worthington, Ohio. He owns and operates a business called “Morningstar

Ministries” which, to the knowledge of Plaintiff Burke, leases office space at 6827 N. High St. in

Worthington, Ohio. Evidence of Greg Anglin’s involvement in this criminal and terroristic conspiracy

is immense. In March 2013 the web domain “dailystormer.com” was registered using the email

address gergorymarkanglin@yahoo.com, with the accompanying mailing address of 6827 N. High St.

in Worthington, Ohio. On July 4, 2013, Andrew Anglin debuted his new website that his father helped

register and establish. Defendant Greg Anglin’s primary form of complicity in the violent, criminal,

and terroristic conspiracy that unfolded on August 12, 2017 was his role as a money-mover for his

son, Andrew Anglin and his son’s website (the Daily Stormer) in the preparation of the events that

took place on August 12, 2017. For years, Greg Anglin has been cashing checks and performing other

financial services for his son who has been living on the run, essentially as a fugitive, due to his

reputation and pending legal action against him resulting from the Charlottesville incident on August

12, 2017. “Daily Stormer” is the largest and most trafficked white nationalist hate site in the world.

Greg Anglin has a foundational role in its creation, development, and continued existence. Greg

Anglin is also said to have “substantial real estate investments in Worthington, Columbus, and

Powell.”

       21.     At all relevant times, Defendant Daily Stormer was a racist and violent organization

which promotes its vision of hatred and white supremacism through its website. Articles on the Daily

Stormer make clear that the intent of the Unite the Right Rally was to incite violence against

minorities and those who believe in equal rights. As one article states: "this will clearly be an earth-

shaking day that will go down in the history books. It can really only be explained as a perfect storm.

                                                  8
  Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 9 of 60 PAGEID #: 234



That everything has been leading up to this. That our time has come . . . It will be a monumental

turning point in the progression of our movement. Everything will be different afterwards . . . Next

stop: Charlottesville, VA. Final stop: Auschwitz." Defendant Daily Stormer further exposes the intent

of the organizers and attendees of the Unite the Right rally by its continued disparaging of the

deceased victim of the terrorist attack perpetrated by Defendant Fields and facilitated by Defendants,

stating that it was “glad she was dead.” Defendant Daily Stormer assisted in organizing and

promoting the Unite the Right rally which occurred in Charlottesville, Virginia over the weekend of

August 12, 2017 which resulted in Plaintiff’s injuries and conspired to, and did, incite violence in the

City of Charlottesville on August 12, 2017 in furtherance of a violent, criminal, and terroristic

conspiracy.

       22.     At all relevant times, Defendant Moonbase Holdings, LLC was an Ohio, for-profit,

limited-liability corporation registered by Defendant Andrew Anglin that operates The Daily

Stormer’s website. Defendant Andrew Anglin has encouraged readers to financially support

Defendant Daily Stormer by sending donations using bitcoin, checks, and credit cards, noting that “it

won’t say ‘Daily Stormer’ on your credit card bill, but will instead say ‘Moonbase Holdings,’ which

either sounds like a hobby shop or a multi-level marketing scheme run by reptoids, Anyway, it looks

innocuous on your statement.”

       23.     At all relevant times, Defendant Morning Star Ministries USA, Inc. was an Ohio, non-

for-profit corporation registered by Defendant Greg Anglin that utilized its physical location and

mailing address in the furtherance of the violent, criminal, and terroristic conspiracy that unfolded in

Charlottesville on August 12, 2017. While much of Defendant Morning Star Ministries USA, Inc.’s

material support for the criminal and terroristic conspiracy took place at the Worthington, Ohio

location (located at 6827 N. High St.), Defendant Morning Star Ministries USA Inc.’s public

corporate registration lists its address as 979 High St., Columbus, Ohio 43085. Defendant Morning

                                                 9
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 10 of 60 PAGEID #: 235



Star Ministries USA, Inc. has operated a mailing address through which supporters of the

Charlottesville conspiracy were able to financially support Andrew Anglin, The Daily Stormer, other

co-conspirators, and ultimately James Fields Jr.’s attack against peaceful protestors on August 12,

2017.

        24.    At all relevant times, Defendant Anglin & Anglin LLC, was an Ohio, for-profit

corporation registered by Defendant Greg Anglin that utilized its physical location and mailing

address in the furtherance of the violent, criminal, and terroristic conspiracy that unfolded in

Charlottesville on August 12, 2017. Defendant Anglin & Anglin LLC was registered as a domestic

for-profit limited liability corporation on January 12, 2016. Its corporate address is listed at 6827 N.

High Street, Suite 121 in Worthington, Ohio 43085. Defendant Anglin & Anglin LLC has operated a

mailing address through which supporters of the Charlottesville conspiracy were able to financially

support Andrew Anglin, The Daily Stormer, other co-conspirators, and ultimately James Fields Jr.’s’

attack against peaceful protestors on August 12, 2017.

        25.    At all relevant times, Defendant Robert “Azzmador” Ray (“Ray”) was a racist, violent,

and hateful person who conspired with other defendants in this complaint to incite violence in the City

of Charlottesville, Virginia on August 12, 2017, in furtherance of a violent, criminal, and terroristic

conspiracy. Defendant Ray is a resident of Texas, a neo-Nazi, and a writer for The Daily Stormer, and

served as an agent of The Daily Stormer in organizing the Unite the Right rally and events. He is the

leader of the “Dallas Fort Worth Stormer Book Club,” which is one of many local groups The Daily

Stormer operates across the country. In his articles published on The Daily Stormer’s website,

Defendant Ray encouraged extremists to attend the events in Charlottesville over the weekend of

August 12, 2017 and incited them to violence. Defendant Ray attended the “rally” himself and had a

planning meeting with certain other Defendants in Charlottesville on August 11.




                                                 10
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 11 of 60 PAGEID #: 236



       26.     At all relevant times, Defendant Matthew Heimbach (“Heimbach)” was a racist,

violent, and hateful person who conspired with other Defendants in this complaint to incite violence

in the City of Charlottesville, Virginia on August 12, 2017, in furtherance of a violent, criminal, and

terroristic conspiracy. Heimbach has a history of racism, violence, and inciting violence (including an

incident that occurred on March 1, 2016 at another rally) all in promotion of a racist, separatist, and

violent message and vision for society. He assisted in organizing and promoting the Unite the Right

rally which occurred in Charlottesville, Virginia on August 11-12, 2017 and which resulted in

Plaintiff’s injuries; and conspired to and did incite violence in the City of Charlottesville on August

12, 2017. Heimbach is a leader of the Traditionalist Worker Party (“TWP”), a white nationalist

organization with at least two chapters in Ohio, and also a leader of the Nationalist Front. Heimbach

co-chairs the Nationalist Front, an umbrella organization of approximately twenty white supremacist

organizations, including racist skinhead crews, Klan groups, and neo-Nazi groups. In 2013, Heimbach

and Defendant Matthew Parrott founded the neo-Nazi Traditionalist Youth Network, a white

nationalist group that promotes a racist interpretation of Christianity. Heimbach has been quoted as

saying, “Of course we look up to men like Adolf Hitler . . . as inspirations for what we can achieve.”

At all relevant times, Heimbach was a resident of Hamilton County, Ohio and was acting as a member

and agent of Defendant TWP.

       27.     At all relevant times, Defendant The Traditionalist Worker Party was a racist, violent,

and hateful organization that sought to promote a racist society and white nationalist state and that

conspired to and did incite violence in Charlottesville, Virginia on August 12, 2017, in furtherance of

a violent, criminal, and terroristic conspiracy. The Traditionalist Worker Party conducts many of its

activities in Ohio; it ran a candidate for city council in New Carlisle, Ohio and is based out of

Cincinnati, Ohio. Defendant Heimbach has claimed that Defendant TWP has three dozen active

chapters and an estimated 500 members across the United States. Defendant TWP was created by

                                                 11
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 12 of 60 PAGEID #: 237



Defendant Heimbach and others. Defendant TWP has said, “Trust nobody who fails to name the Jew,

who fails to explicitly and consistently oppose the Jew, and who preaches cleverness or nuance on the

JQ [Jewish Question].” Defendant TWP helped organize and promote the Unite the Right rally which

occurred in Charlottesville on August 11-12, 2017; and conspired to and did incite violence in the

City of Charlottesville on August 12, 2017, which caused Plaintiff’s serious injuries.

       28.     At all relevant times, Defendant Jason Kessler (“Kessler”) was a resident of

Charlottesville, Virginia and was a racist, violent, and hateful person who conspired with other

defendants in this complaint to incite violence in the City of Charlottesville, Virginia on August 12,

2017, in furtherance of a violent, criminal, and terroristic conspiracy. Defendant Kessler is a member

of Defendant Proud Boys and Defendant Vanguard America. Defendant Kessler has a history of

racism and violence and in furtherance of his vision for a racist and violent society he organized the

Unite the Right rally which occurred in Charlottesville on August 11-12, 2017 and which caused

Plaintiff’s injuries. Kessler uses the handle “MadDimension” on Discord and @TheMadDimension

on Twitter, and, together with Defendant Mosley, led the organizing efforts for the Unite the Right

“rally” in Charlottesville. Kessler is also the president and founder of Unity and Security for America,

a grassroots organization that claims it is dedicated to “defending Western civilization” and is a

contributor to websites like VDare.com, a xenophobic, nativist publication, and the Daily Caller, a

conservative news outlet. Kessler was the lead organizer for the Unite the Right “rally” and was one

of the names featured on a promotional poster for the “rally.” In January 2017, Defendant Kessler

attacked a man in downtown Charlottesville while collecting signatures for his petition to remove the

African-American vice mayor, Wes Bellamy, from the Charlottesville City Council. In April, Kessler

pleaded guilty to a misdemeanor charge and was then charged with felony perjury for lying to the

police in connection with the assault. At all relevant times Jason Kessler was acting as a member and

agent of Defendant Proud Boys and Defendant Vanguard America.

                                                12
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 13 of 60 PAGEID #: 238



       29.     At all relevant times, Defendant Proud Boys was a racist, violent, and hateful

organization that promotes a violent, white supremacist ideology. Defendant Kessler is an active

member of Proud Boys and was acting as an agent of the organization at all times relevant to this

Complaint. In order to advance within the Proud Boys group, members must violently attack counter-

protestors. Defendant Proud Boys has formed its own violent, paramilitary division of their

organization called the “Fraternal Order of Alt-Knights” and helped organize and promote the Unite

the Right rally which occurred in Charlottesville on August 11-12, 2017; and conspired to and did

incite violence in the City of Charlottesville on August 12, 2017, in furtherance of a violent, criminal,

and terroristic conspiracy, which caused Plaintiff’s injuries.

       30.     At all relevant times, Defendant Richard Spencer (“Spencer”) was a resident of

Virginia and was a racist, violent, and hateful person who conspired with other defendants in this

complaint to incite violence in the City of Charlottesville, Virginia on August 12, 2017, in furtherance

of a violent, criminal, and terroristic conspiracy. Spencer has a history of racism and violence in the

furtherance of his vision for a racist and violent society. Defendant Spencer is the head of the white

nationalist “think tank,” National Policy Institute. In 2010, Spencer created an online publication

called AltRight.com. Spencer organizes his followers to act in accordance and furtherance of his

ideology which calls for “ethnic cleansing.” Spencer planned and led the violent torchlight rally at his

alma mater on August 11, 2017. Spencer actively promoted the Unite the Right rally to his numerous

followers on social media and encouraged and incited intimidation and violence based on racial,

religious, and ethnic animosity. At all relevant times, Defendant Spencer was acting as a member and

agent of Defendant National Policy Institute.

       31.     At all relevant times, Defendant National Policy Institute was a racist and violent

organization, led by Defendant Spencer, which sought to promote a white nationalist state. Defendant

National Policy Institute helped organize and promote the Unite the Right rally which occurred in

                                                 13
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 14 of 60 PAGEID #: 239



Charlottesville over the weekend of August 12, 2017; and conspired to and did incite violence in

Charlottesville on August 12, 2017, in furtherance of a violent, criminal, and terroristic conspiracy.

       32.     At all relevant times, Defendant David Duke (“Duke”) was a racist, hateful and violent

person. He is the former Grand Wizard and incorporator of the Ku Klux Klan and acts in furtherance

of his vision for a racist and violent society. Defendant Duke attended an in-person meeting on

August 11 along with Defendant Ray and other co-conspirators, to plan and direct the unlawful acts of

violence, intimidation, and terrorism that took place over the weekend of August 12. Defendant Duke

helped organize and promote the Unite the Right rally which occurred in Charlottesville on August

11-12, 2017; and conspired to and did incite violence in the City of Charlottesville on August 12,

2017, in furtherance of a violent, criminal, and terroristic conspiracy, which caused Plaintiff Burke’s

severe injuries.

       33.     At all relevant times, Defendant Nationalist Front was a racist and violent umbrella

organization consisting of neo-Nazi, fascist groups, and the Ku Klux Klan, whose members

voluntarily joined for the common purpose of promoting white nationalism and white supremacy.

Formerly known as the Aryan National Alliance, Nationalist Front is an umbrella organization

consisting of white supremacist and white nationalist groups, including neo-Nazi and Klan groups.

Defendant Nationalist Front is led by Defendant Heimbach and other co-conspirators. The Nationalist

Front was conceived to be “the thread that would unite white supremacist and white nationalist

circles.” Various members of the Nationalist Front engaged in acts of violence and intimidated

residents of Charlottesville on August 11 and 12. Defendant National Front helped organize and

promote the Unite the Right rally which occurred in Charlottesville on August 11-12, 2017; and

conspired to and did incite violence in the City of Charlottesville on August 12, 2017, in furtherance

of a violent, criminal, and terroristic conspiracy, which caused Plaintiff Burke’s severe injuries.




                                                 14
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 15 of 60 PAGEID #: 240



       34.      At all relevant times, Defendant Augustus Sol Invictus (“Invictus”), formerly Austin

Mitchell Gillespie was a resident of Florida and was a racist, hateful and violent person and is the

founder of the Fraternal Order of Alt-Knights, the “military wing” of Defendant Proud Boys’

organization created to violently attack counter-protestors. He has said that a violent, second Civil

War is necessary in order to preserve “Western civilization.” On August 14, 2017 Invictus announced

his candidacy as a Republican for the 2018 Senate election in Florida. Invictus, whose names was

featured on promotional posters for the “rally,” drafted the “Charlottesville statement” along with

Defendant Spencer and others, then participated in the torch-lit rally on August 11 with co-

Defendants. In furtherance of his vision for a racist and violent society he helped organize and

promote the Unite the Right rally which occurred in Charlottesville on August 11-12, 2017; and

conspired to and did incite violence in Charlottesville on August 12, 2017, in furtherance of a violent,

criminal, and terroristic conspiracy, which ultimately caused Plaintiff Burke’s serious injuries. At all

relevant times, Defendant Invictus was acting as a member and agent of Defendant Proud Boys.

       35.      At all relevant times, the Honorable Sacred Knights was a hate-filled paramilitary

organization, a KKK chapter that claims members in Ohio, Kentucky, and Indiana. The Honorable

Sacred Knights participated in the planning and design of the Charlottesville attacks and has since

contacted Ohio Plaintiff directly by text message to threaten, harass, and intimidate Plaintiff. Plaintiff

Burke petitions this Court to enter a civil protective order against the Honorable Sacred Knights. The

KKK was incorporated by Defendant David Duke in 1975.

                                                 FACTS
       36.      White supremacist and white nationalist groups have organized, supported, and

committed violent acts to achieve their political, ideological, religious, social, and societal goals for

many decades.




                                                  15
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 16 of 60 PAGEID #: 241



       37.     As noted by the Combating Terrorism Center at West Point, the far right white

supremacy groups "are interested in preserving or restoring what they perceive as the appropriate and

natural racial and cultural hierarchy, by enforcing social and political control over non-

Aryans/nonwhites such as African Americans, Jews, and various immigrant communities."

       38.     In line with the ideology, the great majority of violent attacks perpetrated by the racist

groups are aimed against individuals or groups affiliated with a specific minority ethnic group and

those groups or individuals supportive of equal rights.

       39.     In a November 2012 report, the Combating Terrorism Center at West Point noted that

with respect to America’s violent far-right, white supremacist, and white nationalist movements:

       Findings indicate that contentious and conservative political environments as well as the
       political empowerment are positively associated with the volume of violence; thus, it is not
       only feelings of deprivation that motivate those involved in far right violence, but also the
       sense of empowerment that emerges when the political system is perceived to be increasingly
       permissive to far right ideas.


       40.     Fatalities resulting from attacks by far-right wing violent extremists have far exceeded

those caused by radical, violent Islamist extremists since September 11, 2001.

       41.     According to data from the U.S. Extremist Crime Database (ECDB) there have been

85 attacks in the United States by violent extremists since September 11, 2001 resulting in 225

fatalities. Of these, 106 were killed by far-right violent extremists in 62 separate incidents (73

percent).

 Defendants Targeted Charlottesville as a Site for Intimidation, Harassment, and Terrorism in the
                   Months Prior to August 12, 2017 (the “Summer of Hate”)

       42.     Prior to the events in Charlottesville over the weekend of August 12, 2017, Defendant

Andrew Anglin made his intentions for Defendants’ presence in Charlottesville clear and known,

“When the Jews took over our society and turned it into a kiked-out living hell, they marked their

achievement by declaring a ‘Summer of Love.’ . . . They took everything away from us. That age is

                                                 16
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 17 of 60 PAGEID #: 242



ending now. We are taking back our birthright. This summer, a Black Sun will pass over America. . . .

I am declaring the summer of 2017 the Summer of Hate.”

       43.     Defendants planned and plotted to target Charlottesville, Virginia as part of this

“Summer of Hate.”

       44.     Defendants selected Charlottesville because, among other things, the City was

engulfed at the time in a debate over the statue of General Robert E. Lee in a small city park. In

February 2017, the Charlottesville City Council voted to remove the Lee statue and, in June 2017, it

voted to rename the park in which it stood from Lee Park to Emancipation Park.

       45.     Defendants used the removal of the Robert E. Lee statue as a rallying cry for their

followers, seeking to preserve its place in the park, and use the debate about the statue as a means to

stir up violence and harass, threaten, and intimidate the residents of Charlottesville, Virginia.

       46.     For example, Defendants Kessler and Richard Spencer invited white supremacist

groups to visit and hold events around the Robert E. Lee statue with the intent of intimidating non-

white individuals, religious minorities, and their allies.

       47.     On May 13, 2017, hundreds of neo-Nazis and white supremacists carried lit torches

and surrounded the statue of Robert E. Lee, in an event organized and planned by, among others,

Defendants Kessler, Spencer, Heimbach, Vanguard America, and TWP. Defendants and participants

carried signs reading “we will not be replaced.” They chanted “you will not replace us” and “blood

and soil.” “Blood and soil” is a translation of “Blut und Boden,” a German nationalist philosophy that

lay at the heart of Nazi policies and ideology. The slogan expresses the idealization of a racially

defined national body (“blood”) unified with a settlement area (“soil”). It was inextricably linked with

the contemporary German idea of Lebensraum—the belief that the German people need to reclaim

historically German areas of Eastern Europe into which they could expand—which was the driving




                                                  17
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 18 of 60 PAGEID #: 243



ideology behind Hitler’s invasion of neighboring countries and the mass murder and genocide of their

citizens.

        48.    The May 13 event was planned and intended to intimidate, threaten, and harass

Charlottesville residents on the basis of race, religion, and ethnicity. Defendant Kessler said he hoped

that the May event would be a “fantastic first event” in a “cultural ‘civil war.’” Defendants’ avowed

goal was to promote and create an atmosphere of religious and racial subordination on the streets of

Charlottesville, ideally through the infliction of violence or emotional distress on Charlottesville

residents, non-white people, religious minorities, and supporters of equality like Plaintiff Burke.

        49.    At a lunch before the event, Spencer—sharing a podium with Defendant Kessler—

explained: “What brings us together is that we are white, we are a people. We will not be replaced.”

        50.    Defendants acknowledged the success of their careful, deliberate, and months-long

planning. The Daily Stormer’s website reported that “[t]he 200+ honorable whites marched to the

base of the statue as they carried torches reminiscent of the 3rd Reich.”

        51.    This May, 2017 event would later be referred to by conspirators as “Charlottesville

1.0."

        52.    Capitalizing on the perceived success of the May, 2017 event, and motivated by the

same desire to achieve racial and religious subordination of city residents, Defendants began planning

for additional events in Charlottesville. On May 30, Kessler submitted an application for a permit to

hold the Unite the Right “rally” on the weekend of August 11 and 12.

        53.    In June, Kessler invited Defendants and others to come to Charlottesville for a “Proud

Boys” event, which was designed to promote violence and intimidate minority residents in advance of

the Unite the Right "rally." As one of the Proud Boys in attendance noted, the group wanted to bait

protestors because “a lot of us kinda like to see them bleed.” Another Proud Boy reminded others:




                                                 18
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 19 of 60 PAGEID #: 244



“This of course is just the beginning. There are also bigger events planned for . . . Charlottesville on

August 12.”

       54.     On July 8, 2017, a third white supremacist event was held in Charlottesville, this time

by the Loyal White Knights. Nearly fifty Klansmen marched through the streets shouting “white

power,” and carrying signs that read: “Jews are Satan’s children.” Some wore white Klan robes, and

many carried guns.

       55.     Kessler attended and live-streamed the Klan march organized by the Loyal White

Knights, a Ku Klux Klan organization, on Twitter. He shared a tweet with his followers:

“#UniteTheRight against these shitlibs in Charlottesville on August 12th is going to be so much fun.

You’ve got a month to be there.”

 Defendants Planned and Coordinated a Scheme to Incite Violence, Threaten, Intimidate, Harass,
                 and Incite Terror under the Guise of the Unite the Right Rally

       56.     Defendants and their co-conspirators conspired to incite violence and to threaten,

intimidate, harass, and terrorize the civilian population of Charlottesville, in particular, individuals of

a racial, ethnic, or religious minority, and to commit other unlawful acts as described herein. For

weeks, Defendants acted on the basis of racial, religious, and/or ethnic animus, and with the intention

to deny non-white people and religious minorities, as well as people promoting equal rights and

protection for non-white people and religious minorities, their equal protection and other rights that

they are guaranteed under state and federal law.

       57.     The application for the permit for the Unite the Right rally and event submitted by

Defendant Kessler claimed that the event would be a protest of the removal of the Robert E. Lee

monument, but Defendants also intended that the rally would instill fear in, and terrorize

Charlottesville’s minority population (as well as the wider audience watching the event throughout

the country) and incite violence. They wanted to use the events of the weekend to intimidate the



                                                  19
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 20 of 60 PAGEID #: 245



broader civilian population and recruit more followers to Defendants’ various hateful and violent

groups and causes.

       58.     An article by Defendants Andrew Anglin and Ray published on Defendant Daily

Stormer’s website on August 8 explained that the purpose of the “rally” had shifted from being “in

support of the Lee Monument, which the Jew Mayor and his Negroid Deputy have marked for

destruction” to “something much bigger than that . . . . It is now an historic rally, which will serve as a

rallying point and battle cry for the rising Alt-Right movement.”

       59.     Defendants Fields, Andrew Anglin, Greg Anglin, Ray, Heimbach, Kessler, Spencer,

Duke, Invictus, John Doe 1-1000, and Jane Doe 1-1000, on behalf of themselves and the groups to

which they belong, and Defendants Vanguard America, The Traditionalist Worker Party, Proud Boys,

National Policy Institute, Nationalist Front, along with Defendant Daily Stormer (Moonbase

Holdings, LLC), Morning Star Ministries, Inc., and Anglin & Anglin LLC, through their leadership

and members, all agreed and coordinated with and among each other to plan, organize, promote, and

commit the unlawful, conspiratorial, and terroristic acts that severely injured Plaintiff Burke, killed

Heather Heyer, and injured countless others in Charlottesville on August 12, 2017. They also

coordinated with numerous unnamed and named co-conspirators, in furtherance of a violent, criminal,

and terroristic conspiracy.

       60.     Defendant Spencer and co-conspirators met in person at the Trump Hotel in

Washington, D.C. to organize and direct the “rally” in Charlottesville. Defendant Kessler and other

co-conspirators met in Charlottesville on August 9 to plan and direct the unlawful acts of violence,

intimidation, and denial of equal protection of law in furtherance of a violent, criminal, and terroristic

conspiracy. Defendants Ray and Defendant David Duke attended another in-person meeting on

August 11 to plan and direct the unlawful acts of violence, intimidation, and the denial of equal

protection of law. Defendants Nationalist Front, Vanguard America, and “other allies,” coordinated

                                                 20
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 21 of 60 PAGEID #: 246



their attendance as a “joint operation” in advance of August 12 to plan, direct, and prepare for

unlawful acts of violence, intimidation, harassment, terrorism, and denial of equal protection to

Charlottesville citizens in furtherance of a violent, criminal, and terroristic conspiracy.

       61.     Defendants also frequently coordinate the illegal acts planned for the Unite the Right

rally and event online. They used websites, social media (such as Twitter, Facebook, 4chan, and 8an),

chatrooms, radio, videos, and podcasts to communicate with each other, and with their co-

conspirators, followers and other attendees and did so to plan the intended acts of violence,

intimidation, terrorism, and the denial to American citizens of the equal protection of laws.

       62.     For years, Defendants and others unnamed have used the Internet to, in Defendant

Andrew Anglin’s terms, “solidify a stable and self-sustaining counter-culture.” Use of the Internet is

part of the manner, ways, and means of how Defendants’ conspiracy operated and operates.

       63.     Defendants and co-conspirators coordinated by posting articles on their own websites,

and by using social media to send and share messages for the “rally” and to encourage attendance and

the commission of illegal acts. They interviewed one another about the plans for the “rally,” and

shared those messages on podcasts or other video-streaming services. They agreed to mobilize their

respective members and followers to attend and to be violent and suppress the equal rights of

Charlottesville citizens.

       64.     Defendants used the internet chat platform Discord extensively to plan and direct the

illegal and terroristic acts that took place in Charlottesville on August 12, 2017. Originally developed

as a messaging platform for group “game play,” Discord is set up as a series of private, invite-only

servers, each providing a space for real-time group discussion. Each server is organized into

“channels,” indicated by a “#” before the name. Participants in the chat use “handles” or nicknames to

identify themselves. Participants can request to be “tagged” as a member of a group.




                                                  21
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 22 of 60 PAGEID #: 247



       65.     A "Charlottesville 2.0" server was established on Discord in June 2017 (hereinafter,

“Discord”). This server was used to direct and plan unlawful acts of violence, intimidation, and denial

of equal protection of law at the Unite the Right "rally." One user explained that Discord was “for

closed, top super-secret communications intended for the elite inner circle of the alt-right.”

Defendants used Discord as a tool to promote, coordinate, and organize the Unite the Right “rally,”

and as a means to communicate and coordinate violent and illegal activities “in secret” during the

actual events of that weekend, in furtherance of a violent, criminal, and terroristic conspiracy.

       66.     Discord was moderated, reviewed, directed, and managed by Defendant Kessler and

other co-conspirators. As moderators of the group, they were able to view all of the posts, invite or

reject participants, and delete messages they did not condone. The group was “invite only” and not

open to the public.

       67.     Individual Defendants, including Heimbach and Ray, were all participants on Discord,

and participated in the direction, planning, and inciting of unlawful and violent acts through Discord.

       68.     These Defendants and their co-conspirators used Discord for regular “leadership”

meetings through which they shared information and plans. Defendants also used Discord to distribute

what they called “Orders” to co-conspirators and attendees. One document posted was entitled

“General Orders” for “Operation Unite the Right Charlottesville 2.0.”

       69.     There were at least 43 channels set up on Discord as a means of sharing specific

information. Those channels included:

       #announcements                         #news                          #ma_ct_ri
       #dixie-lyrics                          #safety_planning               #vt_nh_me
       #mod_help                              #alex_jones_chat               #great_lakes_region
       #confirmed_participants                #pictures_and_video            #midwest_region
       #shuttle_service_information           #beltway_bigots                #ky_tn
       #code_of_conduct                       #voice_chat                    #tx_ok
       #self_promotion                        #friday-night                  #florida
       #flags_banners_signs                   #sunday-night                  #georgia
       #promotion_and_cyberstrike             #chants-                       #carolinas


                                                 22
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 23 of 60 PAGEID #: 248



       #gear_and_attire                      #virginia_laws               #california_pacific_nw
       #antifa_watch                         #lodging                      #carpool_available
       #demonstration_tactics                #lodging_wanted               #ny_nj
       #sponsors_only                        #loding_available             #pennsylvania
       #i_need_a_sponsor                     #carpool_wanted               #da_va_md

       70.     They also had a channel called #questions_for_coordinators, where participants could

ask questions of the organizers, who were several of the Defendants in this Complaint.

       71.     With the permission of a moderator, individuals could be “tagged” as members of

certain organizations. Defendants Vanguard America, TWP, and The Daily Stormer (including its

“book club” chapters), all had channels on Discord that allowed their tagged members to participate in

private group communications in advance of the “rally.”

       72.     Defendants enlisted other co-conspirators to coordinate and organize the “rally,”

through Discord and other means. For example, one individual, using the Discord handle “Tyrone”

(hereinafter Tyrone), agreed with Kessler that he would coordinate transportation for attendees on

August 12. Others were tasked with helping Kessler moderate the Discord server. Another individual,

using the Discord handle “Caerulus Rex,” was the coordinator between various “security details” that

were established by Defendants and their co-conspirators.

       73.     Promotional materials, often promoting and inciting violence, were added to Discord

in order to be shared and utilized more broadly.

       74.     Defendants also used Discord to coordinate how they would communicate on other

social media. For example, they told followers to use #UniteTheRight and #Charlottesville on Twitter,

so that they and their followers could closely communicate during the weekend of the “rally.” They

shared that hashtag through Discord.

       75.     Defendants Andrew Anglin and Ray likewise established “meet ups” and chat rooms

through Defendant Daily Stormer’s website that co-conspirators and attendees were told to use

throughout the weekend to coordinate their actions.

                                                   23
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 24 of 60 PAGEID #: 249



        76.     A “Charlottesville Statement” was distributed by Defendant Spencer, setting out the

philosophy and ideology underlying the “rally.” He was aided in drafting his manifesto by Defendant

Invictus and others. Among other things, the Charlottesville Statement holds that “‘Judeo-Christian

values’ might be a quaint political slogan, but it is a distortion of the historical and metaphysical

reality of both Jews and Europeans” and that “Nations must secure their existence and uniqueness and

promote their own development and flourishing. . . . Racially or ethnically defined states are

legitimate and necessary.”

    Defendants Promoted Attendance, Violence, and Imagery Designed to Threaten, Intimidate,
                             Harass, and Ultimately to Terrorize

        77.     Defendant Andrew Anglin, through his operations, Defendants The Daily Stormer and

Moonbase Holdings, LLC, told followers: “We are angry . . . There is a [sic] atavistic rage in us, deep

in us, that is ready to boil over. There is a craving to return to an age of violence. We want a war.” He

advised followers that “the hardcore message is what sells” and told them to “[b]e ready to fight for

[the fight].”

        78.     Defender Spencer, through his operation on AltRight.com, published one article which

said of the upcoming August “rally”: “Our ideas dominate the internet . . . Now it’s time to dominate

the streets. . . . You might think it’s just a rally, but really, it’s so much more . . . . We are telling the

anti-White establishment and it’s [sic] attack dogs that we are not going to give another inch . . . And

now we have come to the tipping point.”

        79.     Defendant Ray exhorted: “We are stepping off the Internet in a big way. . . . We have

been organizing on the Internet. And so now they are coming out. We have greatly outnumbered the

anti-white, anti-American filth. At some point we will have enough power that we will clear them

from the streets forever . . . you ain’t seen nothing yet.” In another interview, Defendant Ray also




                                                    24
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 25 of 60 PAGEID #: 250



stated that Defendants’ goal was to “stop” the “usurpation” of “our country by a foreign tribe called

the Jews.”

       80.     In one promotion created by Defendant TWP and distributed on Discord, the poster

stated: “This is not an attack on your heritage this is an attack on your racial existence. FIGHT BACK

OR DIE.”

       81.     The Daily Stormer released its own poster, which was later shared by Defendant

Vanguard America:




       82.     Using Daily Stormer’s website, Andrew Anglin and Ray commanded the Daily

Stormer community to attend (“You must make it there!”). They told their members: “[w]e need to do

everything we can to get as many people to attend this rally as possible. . . . There is a rising

nationalist movement in American and it is not going away. Having thousands of nationalists come

out for this rally will put the fear of god into the hearts and minds of our enemies.” A writer on

Spencer’s website, altright.com, enthused that Daily Stormer was “going to bring a lot of young new

cadres to the rally,” including Identity Evropa.

       83.     Andrew Anglin also urged his followers: “We are now taking these [Stormer Book

Clubs] to the next level . . . We are going to have challenges (which will include getting you in fit and

fighting shape and learning useful masculine skills) . . . . We are going to build an invisible empire.

                                                   25
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 26 of 60 PAGEID #: 251



This has all been worked out in my mind a long time ago, and this summer, the Summer of the Black

Sun, is when we are going to bring it all together.”

       84.     Another co-conspirator on Discord posted an image of a raised fist holding a dagger by

its blade, dripping blood, over the words “FIGHT UNTIL THE LAST DROP.”




       85.     Defendants' intention to engage in violence, to ensure that others engaged in violence,

and to orchestrate and direct that violence against racial and religious minorities was open and

explicit. For example, a member of Vanguard America blithely asked on Discord, “When can we gas

the reprobates. . .” Tyrone, a co-conspirator, wrote: “Most efficient is how you get six million Jews in

a Cadillac. 3 in the front 3 in the rear 5,999,994 in the ash tray.”

       86.     On Discord, moderated and controlled by Defendant Kessler, there were countless

exhortations to violence, including:

                   •   “I’m ready to crack skulls.”

                   •   “If you don’t have a flame thrower you’re wrong,”

                   •   “It’s going to get wild. Bring your boots.”

                   •   “Studies show 999/1000 niggers and feminists fuck right off when faced with
                       pepper spray.”

                   •   “Bringing women to a protest/rally where we expect violence is fucking
                       retarded . . . even if you aren’t expecting violence you should prepare for it.”

                   •   “Let there be no mistake – these two side have irreconciable [sic] differences
                       that will never reach compromise – the only question is the level of conflict to
                       decide the victor.”

                                                  26
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 27 of 60 PAGEID #: 252




                   •   “You have a week, bros. Best spend it having four or five of your friends
                       simulate jumping you. Go light, don’t get injured before the event, and focus on
                       blocking and pushing back in ways that don’t look like assault.”

                   •   “Let’s make this channel great again. The Carolinas (kind of) started the
                       Revolutionary War and the Civil, so why not add the Race War / Second Civil
                       War to the list?”

       87.     Defendants took no steps to prevent any violence. To the contrary, consistent with their

conspiracy to encourage and enable violence, Defendants and co-conspirators reinforced a false

narrative of a larger—necessarily violent—racial and religious war in which Unite the Right events

were a critical moment. This strategy was intended to—and foreseeably resulted in violence directed

at the racial and religious minorities.

       88.     On August 11, Defendant and co-conspirator Duke urged what he referred to as “our

people” to attend the rally:




                                                27
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 28 of 60 PAGEID #: 253




       89.    Co-conspirators on Discord incited attendees to bring weapons and engage in violence.

This incitement was known to and promoted by Defendants.

       90.    Defendants expressly acknowledged that their false narrative of “self-defense” was

merely a pretext for violence. Tyrone, for example, had the following exchange on Discord:

              Tyrone: “What if we are sociopathic and want [antifa] to show up, for . . . self-defense
              purposes?”

              Americana – MD: If you’re concerned about antifa showing up and being violent I
              present you 2 valid options. 1. Don’t attend [emoji of a woman] or 2. Be better at
              violence than they are.

              Tyrone: It’s not just about you (collective you not personal) violence like this is a team
              game.

              Tyrone told others: “The best defense is a good offense, my grandpappy taught me.”




                                               28
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 29 of 60 PAGEID #: 254



         91.   One Discord participant told people to “purchase self defense insurance,” while

another quipped that the ability to make out a self-defense claim “[d]epends how much of a jew your

lawyer is.”

         92.   Using Discord and other mediums, Defendants gave orders to each other, co-

conspirators, and followers in advance of the Unite the Right weekend, including what weapons to

bring, what protective armor to wear, and instructions for uniforms. In particular, they advised other

participants to bring firearms or improvised weapons. They engaged in these acts with the intention

that they and their co-conspirators would in fact engage in violence and harassment against racial and

religious minorities and threaten the broader Charlottesville population.

         93.   Defendants and co-conspirators posted photos of themselves posing with automatic

weapons and tactical gear, and boasted about the weapons they were bringing. Tyrone, for example,

bragged that he would be bringing “Mosin-Nagants with bayonets attached,” referring to military

rifles used by Russian and Soviet armed forces, which “will shoot clean through a crowd at least four

deep.”

         94.   One co-conspirator on Discord posted a fake advertisement for a product that looked

like pepper spray called “Nig-Away”—“a no-fuss, no-muss ‘nigger-killer,’” promised to “kill[] on

contact . . . dissolv[ing] all tissue, leav[ing] only bone matter” in order to “rid the area of niggers.” He

commented beneath the photo, “stock up now.”




                                                  29
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 30 of 60 PAGEID #: 255




       95.     Discord was rife with discussions by co-conspirators of weapons and the use of

everyday objects to inflict harm:

                   •   “I’m conceal carrying.”

                   •   “[A] real man knows how to make a shield a deadly weapon”

                   •   “K]nives and guns are more legal than blunt weapons or batons, but its [sic]
                       better to only carry what would only be perceived as a defensive tool. I figure
                       knives would cause the police more alarm over a can of pepper spray or a
                       rugged and abrasive shield.”

                   •   “G]et standard OC spray. I personally use Fox Labs.”

                   •   “[R]emember that newspapers can be your greatest ally / toss a few pennies in
                       there, roll it up and fold it and bam.”

                   •   “[A]void batons . . . just get hardwood dowel (that fits in your hand) from a
                       store and cut it to size.”

                   •   “If you get PVC get schedule 80 for thicker thumping.”

                   •   “Don’t carry anything that’s explicitly a weapon. Flag poles and signs work,
                       but openly carrying obvious weaponry is probably not a good idea.”

                   •   “A wrench with a wrist lanyard gets the same job [as a blackjack/billyclub]
                       accomplished.”

                   •   “Just carry a pocket full of rocks. They can be in a sock or something.”


                                                 30
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 31 of 60 PAGEID #: 256



       96.     One co-conspirator on Discord posted a link to his store, Resistance Tools, along with

a coupon code (UNITETHERIGHT2017), and wrote “FOR PEOPLE NOT CONCEALED

CARRYING IN C’VILLE: I sell stun guns, tasers, pepper spray, batons, and other self-defense stuff.”

       97.     Defendants Ray and Andrew Anglin (supported by Greg Anglin) issued directives

using Defendant Daily Stormer’s website in advance of the Unite the Right weekend. In articles

titled “Operational Security for Right Wing Rallies” and “Charlottesville: Why You Must Attend and

What to Bring and Not to Bring!” “Stormers” were told that they were required to bring tiki torches

and should also bring pepper spray, flag poles, flags, and shields.

       98.     Defendants and co-conspirators provided guidance and instructions to co-conspirators

and participants about how to try to avoid the legal ramifications of their violence. For example, they

set up a channel on Discord devoted to understanding Virginia Law, where one co-conspirator

suggested that rallygoers buy self-defense insurance.

       99.     Defendants also assured co-conspirators that they would be protected when they

engaged in violent acts intended, incited, strategized, and encouraged by Defendants. The

“General Orders” told attendees that if they found themselves arrested, there would be “money and a

legal team set aside for you after.” Spencer put out a call for Attorneys on his website, AltRight.com.

       100.    Defendant Daily Stormer advised and instructed Unite the Right rally attendees, “[I]f

you end up in some heavy stuff and are not yet charged with anything, use your moments of freedom

to get really difficult to find. Do not wait around for bad processes to begin against you. Exit from any

risky situation as quickly as you can. If you make yourself easy to serve with legal process, legal

process will be likely be served to you.”

       101.    Defendants and co-conspirators told each other to bring shields, uniforms, flags, and

signs decorated with iconography that would instill fear along racial and religious lines, while also




                                                31
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 32 of 60 PAGEID #: 257



identifying rallygoers with the hate groups to which they belong. The Texas and Louisiana chapters of

Vanguard America, for example, planned to have shields with their logos painted on.

       102.    Defendants also discussed and intended for followers to come with paraphernalia

bearing racist and anti-Semitic imagery. Defendant Kessler, for example, explained: “The

Confederate flag is THE BEST optics because it’s beloved by legions of Southerners who are on the

doorstep of becoming just like us if we can move them beyond ‘heritage not hate.’”

       103.    The “official” poster for the event contained Nazi and confederate iconography,

including imperial eagles reminiscent of Nazi Germany’s national emblem, confederate flags and

monuments, confederate soldiers in formation.




    Defendants Engaged in a Conspiracy to Intentionally Commit Terroristic Violence Against
                            Counter-Protestors on August 12, 2017
      104. On August 12, Defendants, their co-conspirators, and others acting at their direction

executed their plan to carry out racial, religious, and ethnic violence, intimidation, and harassment, in

furtherance of a violent, criminal, and terroristic conspiracy. Defendants Kessler, Heimbach, Invictus,

                                                 32
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 33 of 60 PAGEID #: 258



Ray, Spencer, Fields, the Nationalist Front, TWP, Vanguard, and hundreds of Stormers (many of

them from Stormer Book Clubs) all participated in the violent events of the day together with co-

conspirators including Duke and the Proud Boys.

       105.    Defendants and co-conspirators planned to arrive early and anticipated and encouraged

the use of violence to assist the rally. As one co-conspirator explained: “Me, the rest of TWP and LS

[League of the South] have been to more than one rodeo. / And shit NSM will be there early too /

Those guys are nuts / In a good way.” Kessler promised that there would be hundreds of members of

TWP and League of the South at the park as early as 8:00 a.m.

       106.    Defendant Kessler and co-conspirators exhorted rallygoers to arrive before the park

opened to form “a white bloc barrier or square around the entire statue + podium . . . . given that they

know we’re coming, we’ll all need as many people as possible to be there right when the park opens.”

       107.    Defendant Kessler told Discord participants: “EVERYONE needs to get to the park as

early as possible and defend our territory.” He suggested that camping out at the monument the night

before would give them “[t]he most extremely prepared position.” In these remarks, Kessler referred

to (and actively encouraged) preparation for violence against racial and religious minorities and

anyone who supported their cause.

       108.    A co-conspirator asked the Discord group: “So are we going to occupy very early? Or

try and force this commie scum out after the fact? I’m good with either.” Another participant

responded, “We will be fine as long as we have bodies there and willing to remove whoever is in our

way. Vanguard is fabricating 20 additional shields. We should have a good amount between

organizations. We just need to make sure we have bodies there ready to rock.”

       109.    Consistent with the conspiracy’s effort to organize and maximize violent acts, a co-

conspirator and moderator on Discord told participants that “we’ll be putting out a video for basic

formation, roles, and commands to all of the group leaders shortly” and “posted a “Shields & Shield

                                                33
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 34 of 60 PAGEID #: 259



Tactics Primer” made by the “Detroit Right Wings,” as well as a video illustrating shield fighting

techniques, to be studied by participants. Eli Mosley, a direct co-conspirator with Defendants, said: “I

run this [the Unite the Right “rally”] as a military operation . . . I was in the army.”

       110.    During the midst of the violence at Charlottesville and while at the rally, Defendant

Duke gave an interview with NBC news and stated, “We are determined to take our country back.”

       111.    The “we” and the “our” that Duke was referring to is himself and his co-conspirators

and other white supremacists.

       112.    This statement was intended to incite violence against counter-protestors in

Charlottesville and did in fact incite violence.

       113.    The primary organizers and leaders of the conspiracy, Defendant David Duke,

Defendant Jason Kessler, Defendant Andrew Anglin, and Defendant Richard Spencer did intend to

and continued to incite as much violence against counter-protestors as possible at the Unite the Right

Rally and, after the severe injuries that ensued, declared that their objectives had been met.

       114.    Defendants took no steps to prevent, or aid in preventing, the intimidating, threatening,

terroristic and otherwise illegal conduct they knew was being planned and coordinated.

The Events on August 12 that Caused Plaintiff Burke’s Serious Injuries Were Intentionally Violent
                          In Accordance with Defendants’ Planning

       115.    Most of the Defendant groups arrived in military formations, armed like paramilitary

forces—carrying, among other things, guns, shields, protective gear, flags, and rods. They shouted

commands at their groups to “move forward” or “retreat.” Governor Terry McAuliffe stated that “80

percent of the people here had semiautomatic weapons . . . you saw the militia walking down the

street, you would have thought they were an army.”

       116.    Members of Defendant Nationalist Front, TWP, and Vanguard America met at a pre-

set location in order to march to Emancipation Park in formation.



                                                   34
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 35 of 60 PAGEID #: 260



       117.    Vanguard America, the group of which Defendant Fields was a member, marched to

the Park first, chanting “Blood and soil!” Members of the group were dressed in helmets, white or

black polos, and khakis, and wielded matching shields and flags. Defendant Fields (who was wearing

the uniform white polo, khakis and carrying a black shield with the Vanguard logo) marched with

Vanguard America.

       118.    As the Nationalist Front groups and other Defendants and co-conspirators marched

towards Emancipation Park, they shouted threatening, harassing, and intimidating language at

Charlottesville residents and protesters on the basis of their race, religion, and ethnicity or support for

people of different races, religions and ethnicities. These included statements like, “Get the fuck out

of our country, bitches! Yeah, come up to me! Come up to me, bitch!”

       119.    Defendants and Defendants’ co-conspirators continued to intentionally spread

intimidation and terroristic violence even after authorities declared the rally to be an unlawful

assembly.

       120.    By 11:22 am, before the permit for the “rally” even began, Charlottesville officials

declared the gathering in Emancipation Park an unlawful assembly, defined under Virginia law as

“whenever three or more persons assembled share the common intent to advance some lawful or

unlawful purpose by the commission of an act or acts of unlawful force or violence likely to

jeopardize seriously public safety, peace, or order.”

       121.    At 11:28 am, Governor McAuliffe declared a state of emergency, stating: “It is now

clear that public safety cannot be safeguarded without additional powers, and that the mostly out-of-

state protestors have come to Virginia to endanger our citizens and property. I am disgusted by the

hatred, bigotry and violence these protestors have brought to our state over the past 24 hours.”

       122.    Defendant Daily Stormer encouraged its followers to go to McIntire Park and assemble

“behind” Defendant Ray and other co-conspirators, and incited violence by the crowd:

                                                  35
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 36 of 60 PAGEID #: 261




       123.    By 1:00 pm, Defendant Spencer, other co-conspirators, and their followers, had

reassembled in McIntire Park. Violence again broke out. One woman protesting Defendants’ message

was choked by co-conspirator, Steven Balcaitis, who was wearing a t-shirt advertising a white

nationalist and anti-Semitic website, Red Ice. As he grabbed her neck, he looked at a bystander and

said, “Don’t save her.”

       124.    A few minutes after 1:00 p.m., Defendant Daily Stormer posted:




                                               36
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 37 of 60 PAGEID #: 262



       125.    Defendants took no steps to prevent, or aid in preventing, the violent actions that they

knew was being planned.

       Defendant Field’s Intentional Murder and Attempted Murder of Innocent Bystanders

       126.    “Run Them Over” is a popular anti-Black Lives Matter and anti-racial justice protest

catchphrase and shows up in memes and comments across the Internet. In late January 2017, Fox

Nation, the opinion website operated by Fox News, tweeted out a “Reel Of Cars Plowing Through

Protestors Trying To Block The Road.” The author of the video piece, which originally appeared on

the Daily Caller, wrote: “Here’s a compilation of liberal protesters getting pushed out of the way by

cars and trucks” and “Study the technique; it may prove useful in the next four years.” On Facebook,

the author bragged about the popularity of the piece, boasting that he “[m]ade a profit for the

company today. Went from 400,000 to 2 million views in a 24 hour timespace #winning.”

       127.    The same trope was used as part of planning for the Unite the Right Rally. On Discord,

for example, in response to a post from Tyrone that if “something happens . . . adjustments will have

to be made to remove people from the scene,” co-conspirator “AltCelt(IL)” responded with an image

from a famous scene in the movie Dawn of the Dead, in which the protagonists retrofit buses with

chainsaws and barbed wire to escape a mall by running over thousands of swarming zombies.

AltCelt(IL) added a “crying laughing” emoji and wrote “This will be us.”




                                                37
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 38 of 60 PAGEID #: 263



       128.    Tyrone replied with a picture of a John Deere tractor captioned, “Introducing John

Deere’s new multi-lane protestor digestor,” and commented, I Know NC law is on the books that

driving over protestors blocking roadway isn’t an offense… Sure would be nice.”




       129.    On the same day (July 17, 2017), Tyrone asked the #virginia_laws channel, “Is it legal

to run over protestors blocking roadways? I’m NOT just shitposting. I would like clarification. I know

it’s legal in NC and a few other states. I’m legitimately curious for the answer.” Two participants

reacted to this post with red heart emojis.

       130.    Another co-conspirator on Discord, using the #virginia_laws channel, posted a photo

of an armored military tank and wrote: “Is this legal in VA?” Eleven participants responded with

emojis expressing approval.

       131.    Similarly, when Defendant Kessler asked the #demonstration_tactics channel for

advice on planning a march, one co-conspirator, “PrimitveXaoc,” encouraged the use of sidewalks

because “straight through the streets like they did a few weeks ago for the ‘community defense’

March was awful (Antifa).” He posted several photos from that march and wrote: “These fools had

babies and children in the streets dragging banners over cars blocking their view and such. Too bad

the civilians didn’t just make new speed bumps for some of these scum.”



                                                38
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 39 of 60 PAGEID #: 264



        132.    At approximately 1:42 p.m., motivated and encouraged by Defendants and their

conspiracy, Defendant Fields deliberately and maliciously accelerated and drove his Dodge

Challenger into a crowd of Charlottesville residents, peaceful, nonviolent counter-protestors, and

Plaintiff Burke in an attempt to murder and maim as many individuals as possible, in furtherance of a

violent, criminal, and terroristic conspiracy.

                  Plaintiff Burke Suffered and Continues to Suffer Serious Injuries

        133.    As a result of the violent, criminal, and terroristic attack carried out by Defendant

Fields and organized by Defendants and co-conspirators, Plaintiff Burke sustained severe and

extensive physical, emotional, and psychological injury on August 12, 2017 and will be left with

long-term and permanent injury as a result of Defendant Fields’ terroristic car attack

        134.    Plaintiff Burke was rendered unconscious by the immediate impact of Defendant

Fields’ car attack. When he returned to consciousness several minutes later, a first-responder to the

scene of Defendant Fields’ attack instructed Plaintiff Burke that he needed to hold his head together,

as he had suffered a serious laceration and was bleeding profusely. Plaintiff Burke gave his cellphone,

and passcode to unlock, to the first-responder in order for her to contact his wife because he was

unable to do so as a result of his injuries.

        135.    Plaintiff Burke’s physical injuries include injury to his left knee, the loss of feeling in

his left arm, a concussion, traumatic brain injury, and an eye that was swollen shut. His treatment thus

far has required, at least, an overnight stay in the hospital, a CT scan for his head, a concussion scan,

and up to two months of bedrest.

        136.    Heather Heyer, the victim who died as a result of Defendant Fields’ terroristic car

attack, collided with Plaintiff Burke during the accident and was located near Plaintiff Burke when he

returned to consciousness.




                                                  39
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 40 of 60 PAGEID #: 265



       137.    Plaintiff Burke has worked as an Emergency Medical Technician (EMT). Due to his

background as an EMT, Plaintiff was able to recognize Heather Heyer’s dire medical condition and

recognized her labored breathing as agonal respirations—the type of breathing people experience

before death. Plaintiff Burke witnessed Heather Heyer die from injuries she suffered from Defendant

Fields terroristic car attack on August 12, 2017.

       138.    Plaintiff Burke has suffered serious emotional and psychological trauma from

Defendant Fields’ attempt to kill him and others in furtherance of a violent, criminal, and terroristic

conspiracy, as well as from witnessing the death of Heather Heyer as a result of Defendant Fields’

terroristic car attack. Plaintiff Burke’s cognitive functioning has been permanently negatively affected

as a result of his injuries and trauma.

       139.    Since the terroristic car attack on August 12, 2017, Plaintiff Burke, as well as his

friends and family, have been threatened and harassed by supporters of Defendants and their co-

conspirators. The harassment has included threatening text and social media messages sent from

anonymous phone numbers and/or accounts.




                                                 40
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 41 of 60 PAGEID #: 266




       140.    Defendant Fields was found and arrested after the attack and charged with second

degree murder, three counts of malicious wounding, and failing to stop at an accident.

   After the Fact, Defendants Celebrated the Success of Their Terroristic Plan to Incite Violence
       141.    As news about Defendant Fields’ car attack spread, Defendants celebrated what they

deemed was their “victory” and mocked the death of Heather Heyer and the injuries sustained by

other victims of Defendant Fields’ car attack, like Plaintiff Burke.

       142.    That evening, Defendant Andrew Anglin posted a message: “Roadkill Nights

Powered by Dodge. It’s going down Saturday Aug. 12th from 11am to 10 pm.”

       143.    Defendant Daily Stormer encouraged followers to find out the details of Heather

Heyer’s funeral and to attend. A tweet from Defendant Kessler’s account referred to Heather Heyer

as a communist and said: “Communists have killed 94 million. Looks like it was payback time.”

Defendant Kessler claimed he was on a mixture of prescription drugs and alcohol when he wrote that




                                                 41
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 42 of 60 PAGEID #: 267



message and did not remember it; an agent of Defendant Daily Stormer claimed credit for hacking

Kessler’s account and posting the tweet.

        144.   Defendant Heimbach said of the rally: “We achieved all of our objectives. We

showed that our movement is not just online, but growing physically. We asserted ourselves as the

voice of white America. We had zero vehicles damaged, all our people accounted for, and moved a

large amount of men and materials in and out of the area. I think we did an incredibly impressive

job.”

        145.   White supremacists debriefed on Discord, celebrating that protesters “got btfo [blown

the fuck out] by all objective measures / only people who moved us a single inch were the zog-cops”

(‘zog’ is an anti-Semitic slur in Defendants’ circles).

        146.   Defendant Spencer told the New York Times that August 12 was “a huge moral

victory.”

The Unlawful Acts By Defendants, Co-Conspirators and Others Acting at Their Direction Caused
  Serious Injury; Defendants’ Actions Will Continue to Cause Damage to Plaintiff and Others

        147.   Defendants’ actions caused loss of life, serious bodily injury to Plaintiff Burke and

others, and extensive damage to property. The conspiratorial, violent, and terroristic plot enacted by

Defendants in Charlottesville on August 11 and 12 left an indelible mark on Plaintiff, Charlottesville,

and the rest of the country. Three innocent people lost their lives: a peaceful protestor, Heather Heyer,

and two state law enforcement officers, Lieutenant H. Jay Cullen and Trooper Pilot Berke M.M.

Bates. At least 34 individuals, including Plaintiff Burke, were injured and countless others were

victims of assault. Hundreds, if not thousands, were subjected to verbal abuse, threats, harassment,

and intimidation when Defendants, co-conspirators, and their followers chanted and shouted overtly

anti-Semitic, racist, fascist, xenophobic, and homophobic messages.




                                                 42
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 43 of 60 PAGEID #: 268



       148.    Countless public officials, including Virginia’s governor Terry McAuliffe, Attorney

General Jeff Sessions, and Senators Cory Gardner, Ted Cruz, and Ron Wyden, have recognized that

the Unite the Right “rallygoers” were motivated by racism, xenophobia, and anti-Semitism, that the

“rallygoers” engaged in hate-based violence, and that the events that unfolded were properly

characterized as domestic terrorism.

       149.    On September 12, 2017, Congress passed a unanimous and bipartisan joint resolution

“rejecting white nationalists, white supremacists, the Ku Klux Klan, neo-Nazis, and other hate

groups,” recognizing that they engaged in a “horrific and violent display of bigotry” in

Charlottesville, and condemning “the violence and domestic terrorist attack that took place during

events between August 11 and August 12, 2017.”

       150.    The joint resolution also documented that the hate-based groups are “organizing

similar events” around the country, and urged the President to “speak out against hate groups that

espouse racism, extremism, xenophobia, anti-Semitism, and white supremacy,” and address “the

threats posed by those groups,” which are currently growing within the United States.

       151.    President Trump signed the resolution, and issued a signing statement “oppos[ing]

hatred, bigotry, and racism in all forms.”

                                   Defendants’ Acts of Conspiracy
       152.    As detailed above, all Defendants had an agreement and understanding to engage in,

promote, and incite racial, religious, and ethnicity-based harassment and violence. They did so

through, among other things, using and encouraging the use of weapons and caustic substances,

military-style marches, burning torches, intimidating iconography, and terroristic threats of violence.

They did so in order to (a) injure non-white and religious minority residents of Virginia by denying

them the equal privileges and immunities of citizenship, and the use, benefits and privileges of

property and/or contractual relationships, (b) further Defendants’ cause of recruiting new followers to


                                                43
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 44 of 60 PAGEID #: 269



engage in racial, religious and ethnically-motivated violence referenced above both at the Unite the

Right rally and in the future, and (c) compel the city of Charlottesville to maintain the statue of Robert

E Lee in Emancipation Park as a means of furthering their aforementioned goals.

       153.    All Defendants, with the exception of Defendant Fields (who committed the most

severe violent and terroristic act himself), on behalf of themselves or the organizations for which they

are agents provided financial support, planned and coordinated the Unite the Right rally, encouraged

attendance, actively organized followers to attend, coordinated logistical support to attendees,

promoted the rally as violent, and/or encouraged attendees to prepare for and commit violent acts.

       154.    Among other things, they used online and media platforms to encourage attendance at

the Unite the Right “rally,” to discuss and promote causing harm and commit violence against non-

white people and religious and ethnic minorities.

       155.    Defendants Ray and co-conspirator David Duke attended an in-person planning

meeting on August 11 to plan unlawful acts of violence, intimidation, and denial of equal protection at

the Unite the Right events.

       156.    Defendants Andrew Anglin and Ray (using, among other things, Daily Stormer’s

website) organized and caused others to attend the Unite the Right events and commit acts of

violence, intimidation and denial of equal protection.

       157.    Defendants Nationalist Front, TWP, Vanguard America, and “other allies,”

coordinated their attendance as a “joint operation” in advance of August 12, in order to plan unlawful

acts of violence, intimidation, and denial of equal protection at the Unite the Right events.

       158.    Defendants Kessler organized the “rally” and coordinated logistics for attendees on

August 12 in Charlottesville so that they would engage in unlawful acts of violence, intimidation, and

denial of equal protection at the Unite the Right events.




                                                 44
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 45 of 60 PAGEID #: 270



       159.    Defendant Kessler moderated, reviewed, and managed the Charlottesville discussion

forum on the application named Discord to direct and plan unlawful acts of violence, intimidation,

and denial of equal protection at the Unite the Right events. Along with Kessler, Defendants

Heimbach, Ray (an agent of Daily Stormer, and, hence, Defendants Andrew Anglin Moonbase

Holdings, Gregory Anglin, Morningstar Ministries, and Anglin & Anglin LLC), and co-conspirator

Tyrone were all participants in Discord and in the direction, planning, and inciting of such unlawful

acts through Discord, including the use of weapons and objects to inflict harm and intimidate.

Defendants Vanguard America, TWP, and Moonbase Holdings (through Daily Stormer) all had

members on the Discord channel.

       160.    Defendants Ray and Andrew Anglin, among others, advised rallygoers on bringing

weapons.

       161.    Using Discord, Defendant Kessler set up a channel for co-conspirators to coordinate

unlawful acts at the Unite the Right events, including acts of violence, intimidation, and denial of

equal protection.

       162.    Defendants Andrew Anglin and Ray, through Daily Stormer and Moonbase Holdings,

set up a channel for co-conspirators to coordinate unlawful acts, including acts of violence,

intimidation, and denial of equal protection, at the Unite the Right events.

       163.    Defendants Kessler, Andrew Anglin, Greg Anglin, Ray, and others, raised funds,

planned for legal support, and arranged travel for the participants who engaged in unlawful acts of

violence, intimidation, and denial of equal protection at the Unite the Right events.

       164.    Defendants Invictus, Kessler, Spencer, and Heimbach were featured in the promotional

poster for the Unite the Right “rally.”

       165.    Defendants Spencer, Kessler, Ray, Andrew Anglin, Greg Anglin, and co-conspirators

planned and organized a “secret” torch parade at UVA for August 11, with a plan and intent to

                                                 45
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 46 of 60 PAGEID #: 271



intimidate, threaten and harass Charlottesville residents, particularly Jews, blacks and other minority

residents.

         166.   Defendants Spencer, Kessler, Ray and Invictus attended and participated in the violent

August 11 torch parade, and directed and incited physical assaults and violence, the use of open

flames, and the intimidation of minority residents and those who advocate for equal rights for

minority citizens.

         167.   Co-conspirators attended the torchlight march on August 11 and engaged in acts of

intimidation, harassment, and violence.

         168.   All Defendants, with the exception of Andrew Anglin and Greg Anglin (who provided

financial and logistical support to the “rally”), attended and participated in the Unite the Right “rally”

on August 12, during which they threatened, intimidated, and harassed protestors and minority

residents. Defendant Fields attended with Vanguard America, wearing the uniform white polo and

khakis, and carrying a black shield with the Vanguard logo.

         169.   All Defendants, with the exception of Defendant Fields, directed and/or incited acts of

violence and intimidation at the Unite the Right “rally” on August 12.

         170.   Co-Conspirators attended the Unite the Right “rally” on August 12 and engaged in acts

of intimidation, harassment, and violence, in furtherance of a violent, criminal, and terroristic

conspiracy.

         171.   Defendant Fields deliberately drove his Dodge Challenger into a crowd of peaceful

protestors on August 12, intending to instill fear in the community and to cause injuries on a mass

scale.

                                           LEGAL CLAIMS
                                         COUNT ONE
  Violation of 18 U.S.C. § 1962(c) – Racketeer Influenced Criminal Organization (RICO) Act
(Against Defendants Andrew Anglin, Gregory Anglin, The Daily Stormer, Moonbase Holdings,
                LLC, Morning Star Ministries, Inc., and Anglin & Anglin LLC)

                                                 46
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 47 of 60 PAGEID #: 272




       172.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       173.    Defendants are persons within the meaning of 18 U.S.C. § 1961(3).

       174.    At all relevant times, the “Anglin Enterprise” constitutes an “Enterprise” within the

meaning of 18 U.S.C. §§ 1961(4) and 1962(c). At all relevant times, the Anglin Enterprise was

engaged in, and/or its activities affected, interstate commerce and/or foreign commerce within the

meaning of 18 U.S.C. § 1962(c). At all relevant times, the Defendants who comprise the Anglin

Enterprise participated in the operation, management, and directed the affairs of the Anglin

Enterprise. The Anglin Enterprise acted in the furtherance of the criminal, violent, and terroristic

conspiracy that culminated on August 12, 2017 by providing financial and logistical support for the

acts carried out by agents and allies of the Anglin Enterprise, Defendants and co-conspirators, causing

great injury to Plaintiff Burke.

       175.    The Defendants’ activities were interrelated, not isolated, and involved a calculated

series of repeated violations of the law in order to conceal and promote illegal activity, namely the

support of a conspiratorial terroristic plot that unfolded in Charlottesville, Virginia on August 12,

2017. The Anglin Enterprise has existed with the current members and others as yet unknown since at

least as long as Gregory Anglin has allowed his businesses and mailing addresses to be used to

conceal and obscure donations made to his son for the furtherance of a violent, criminal, and

terroristic conspiracy. Further, Defendant Gregory Anglin is directly involved in this violent, criminal,

and terroristic conspiracy as he personally performed financial transactions for his son, Andrew

Anglin, in the furtherance of this violent, criminal, and terroristic conspiracy. This conduct and

activity has continued as of the date of this Complaint.

       176.    Defendants Gregory Anglin, Morning Star Ministries USA, Inc., and Anglin & Anglin

LLC’s material financial support of Defendants Andrew Anglin and the Daily Stormer’s violent,



                                                 47
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 48 of 60 PAGEID #: 273



criminal, and terroristic conspiracy is a violation of 18 U.S.C. § 2339A (providing material support to

terrorists).

        177.   Defendant Gregory Anglin, Morning Star Ministries USA, Inc., and Anglin & Anglin

LLC’s direct and indirect participation in the Anglin Enterprise’s affairs through the pattern of

racketeering and activity described herein constitutes a violation of 18 U.S.C. § 1962(c).

        178.   Defendant Andrew Anglin, through Defendants Moonbase Holdings, LLC, and Daily

Stormer, then used the profits and proceeds collected and/or obscured by Defendant Gregory Anglin

in the furtherance of the violent, criminal, and terroristic conspiracy that culminated on August 12,

2017.

        179.   Each of the predicate acts referred to in the preceding paragraphs was for the purpose

of executing the Anglin Enterprise’s unlawful scheme, to incite terroristic violence. Defendant

members of the Anglin Enterprise engaged in such acts with the specific intent of furthering that

scheme, willfully and with knowledge of the illegality of said scheme.

        180.   Defendants who comprise the Anglin Enterprise have, on multiple occasions,

conducted or attempted to conduct a financial transaction with the intent to promote the carrying on of

specified unlawful activity, including, but not limited to violations of 18 U.S.C. § 2339A (providing

material support to terrorists). RICO Defendants have, therefore, violated 18 U.S.C. § 1956(a)(3)(A)

and 18 U.S.C. § 1956(a)(3)(B).

                                         COUNT TWO
                           Intentional Infliction of Emotional Distress
                (Against Defendant James Alex Fields, Jr. and Vanguard America)

        181.   Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

        182.   At all material times, Defendant was acting as a member and agent of Vanguard

America and in furtherance of the stated goal of promoting hatred, preventing the removal of




                                                 48
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 49 of 60 PAGEID #: 274



Confederate monuments, and intimidating nonwhite people, religious and ethnic minorities, and those

who support equal rights.

        183.   As a result of the intentional and unlawful acts of Defendants as described herein,

Plaintiff has been subjected to the severe psychological and emotional stress of knowing Defendant

Fields attempted to take his life.

        184.   Defendant Fields’ act of intentionally driving his vehicle into Plaintiff and others

constituted an intentional and aggravated attempt to take their lives. Defendant Fields did succeed in

killing one person, Heather Hayer.

        185.   At all material times, Defendant Fields, utilized his motor vehicle as a deadly weapon

under his direct control which he used to intentionally strike Plaintiff and others in an attempt to take

their lives.

        186.   Defendant Fields’ conduct was extreme and outrageous and reckless and intended to

cause extreme emotional harm.

        187.   By reason of the foregoing, Plaintiff was severely injured and suffered the severe

mental, emotional, and psychological stress of knowing Defendant Fields attempted to take his life on

August 12, 2017, in addition to witnessing the death of Heather Hayer. Plaintiff has received medical

care and treatment and incurred medical expenses and will continue to incur future expenses thereof,

and was prevented from attending to the duties of his employment and lost salary and earning and will

lose future salary and earning thereby.

                                       COUNT THREE
                                          Negligence
                      (Defendants Vanguard America and James Alex Fields)

        188.   Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

        189.   At all material times, Defendant Fields was acting as a member and agent of Vanguard

America and in furtherance of the stated goal of promoting hatred, preventing the removal of

                                                 49
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 50 of 60 PAGEID #: 275



Confederate monuments, and intimidating nonwhite people, religious and ethnic minorities, and those

who support equal rights.

          190.   As a result of the Defendant Fields’ actions as described herein, Plaintiff was subject

serious physical harm and offensive bodily contact, from which Plaintiff has suffered serious personal

injury.

          191.   Defendant Fields’ act of driving his vehicle into Plaintiff and others was without any

justification, excuse, or consent and was a breach of his duty of care.

          192.   At all material times, Defendant Fields’ utilized his motor vehicle as a deadly weapon

under his direct control which he used to strike Plaintiff and others.

          193.   By reason of the foregoing, Plaintiff was severely injured and suffered great physical,

mental and emotional pain and received medical care and treatment and incurred medical expenses

and will continue to incur future expenses thereof and was prevented from attending to the duties of

his employment and lost salary and earnings and will lose future salary and earnings thereby.

                                                COUNT FOUR
                              Civil Conspiracy to Inflict Emotional Distress
                                           (Against All Defendants)
          194.   Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

          195.   Defendants unlawfully, willfully and knowingly conspired, confederated, aided and

abetted, tacitly and/or expressly agreed to participate, cooperate, and engage in unlawful and tortious

and outrageous acts pursuant to a common course of conduct, namely the incitement, promotion, and

sponsoring of violent acts and terrorism for the purpose of instilling fear in the public and obtaining a

reversal of the City’s decision to remove the Robert E. Lee statue, and for the general promotion of a

white supremacist and nationalist political ideology.

          196.   As set forth above, Defendants conspired with, encouraged, and agreed to provide

material support, funding, sponsorship, aiding and abetting, and/or other material resources to



                                                   50
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 51 of 60 PAGEID #: 276



Defendant Fields and other white supremacists and/or white nationalists in furtherance of the

conspiracy.

       197.    At all material times, Defendants engaged in commonly motivated, organized, and

conspiratorial acts of violence designed and intended to cause physical harm and incite fear in the

public, including the attack that injured Plaintiff Burke, and caused the death of Heather Heyer in

Plaintiff’s immediate physical proximity.

       198.    Defendants knew or should have known that their actions and material support to white

supremacist and white nationalists would directly result in acts of violence in Charlottesville,

Virginia.

       199.    Defendant Fields agreed to commit unlawful acts of violence against the public in

order to incite and instill fear in them, and to further the interests of the white supremacist

organizations attempting to wage a civil war against minorities and supporters of equality who have

challenged their hateful ideologies.

       200.    Defendants acted in concert and/or agreement to further their common goal of inciting

fear in the public; promoting hatred and violence towards minorities and supporters of equal rights;

and maintaining Confederate monuments in public spaces.

       201.    As a direct and proximate result of the conspiracy, and through the direct and material

support provided by Defendants at and leading up to the Unite the Right rally, Defendant Fields

intentionally and purposefully planned and implemented an attack upon civilians, resulting in severe

physical and psychological harm and injury to Plaintiff Burke.

       202.    As co-conspirators, Defendants are civilly liable to Plaintiff for the actions of

Defendant Fields in the terrorist attack as each of the parties were acting in pursuit of the common

conspiratorial scheme.




                                                  51
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 52 of 60 PAGEID #: 277



       203.    As a result of the Defendants’ concert of action and conspiracy to inflict emotional

distress, Plaintiff has suffered severe damage to his person and property.

                                           COUNT FIVE
                                 Negligence Per Se (inciting violence)
                                      (Against All Defendants)

       204.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       205.    At all relevant times, Defendants owed Plaintiff a duty of reasonable care.

       206.    Pursuant to Ohio Revised Code § 2917.01, a person or persons are guilty of “inciting

to violence” if that person or persons knowingly engage in conduct designed to urge or incite another

to commit any offense of violence, when either of the following apply:

               (1) The conduct takes place under circumstances that create a clear and present danger

                   that any offense of violence will be committed;

               (2) The conduct proximately results in the commission of any offense of violence.

       207.    Pursuant to Ohio Revised Code § 2917.01, if the offense of violence that the other

person is urged or incited to commit is a felony, inciting to violence is a felony.

       208.    In breach of the duty of care owed to Plaintiff and through communications with the

Daily Stormer and/or other Ohio Defendants, Defendants conspired to plan, perpetrate and cause a

riot in a manner that would result in the use of force and violence against residents of Charlottesville

and counter-protesters.

       209.    Defendants actions in directing, inciting and soliciting others, including Fields, to

commit acts of force and violence is a violation of Ohio Revised Code § 2917.01.

       210.    Defendants conspired to create an unlawful assembly designed to incite a riot and

cause disorderly conduct.

       211.    Defendants conduct was intended or recklessly created a risk of deadly violence and

attacks upon residents of Charlottesville and peaceful demonstrators like Plaintiff Burke.

                                                 52
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 53 of 60 PAGEID #: 278



       212.    As a proximate result of Defendants' violation of the aforesaid statutes, said violations

constitute a breach of the duties owed to Plaintiff Burke and caused Plaintiff’s injuries.

       213.    The injuries suffered by Plaintiff are the exact type of harm against which Ohio

Revised Code § 2917.01 was designed to protect.

                                         COUNT SIX
                                 Negligence Per Se (Terrorism)
                  (Against Defendant James Alex Fields and Vanguard America)

       214.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       215.    At all relevant times, Defendants owed Plaintiff a duty of reasonable care.

       216.    In breach of the duty of care owed to Plaintiff and through communications with the

Daily Stormer and/or other Ohio Defendants, Defendants conspired to plan, perpetrate and cause a

riot in a manner that would result in the use of force and violence against residents of Charlottesville

and counter-protesters.

       217.    Pursuant to Ohio Revised Code § 2909.24, any person that commits a terrorist attack is

guilty of a felony.

       218.    Ohio Revised Code § 2909.24 clearly defines an “act of terrorism” as the commission

of a “specified offense” with purpose to do any of the following:

               (1)     Intimidate or coerce a civilian population;

               (2)     Influence the policy of any government by intimidation or coercion, or;

               (3)     Affect the conduct of any government by the specified offense.

       219.    Ohio Revised Code § 2909.21 defines “specified offenses” that can constitute an act of

terrorism include any felony offense of violence, including Defendant Fields’ felony assault and

attempted commission of aggravated murder against Plaintiff Burke.




                                                 53
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 54 of 60 PAGEID #: 279



        220.    Ohio Revised Code § 2909.24 was enacted to protect civilians like Plaintiff Burke and

the rest of the population at large from acts of terrorism and violence, such as the act perpetrated by

Defendant Fields and abetted by other Defendants.

        221.    Defendant Fields intentionally drove his vehicle, using it as a deadly instrument, into a

group of civilians and peaceful, nonviolent protestors with the intent to injure and intimidate the

civilian population at large.

        222.    Defendant Fields intentionally drove his vehicle into a group of civilians and peaceful,

nonviolent protestors for the purpose of influencing the conduct of Charlottesville City Council, and

the political life of Charlottesville and the country at large, through his terroristic acts of violence.

        223.    At all material times, Defendant was acting as a member and agent of Vanguard

America and in furtherance of the stated goal of promoting hatred, preventing the removal of

Confederate monuments, and intimidating nonwhite people, religious and ethnic minorities, and those

who support equal rights.

        224.    As a proximate result of Defendant Field’s actions and violation of the aforesaid

statute, he caused Plaintiff Burke’s serious, long-term, and permanent injuries.

        225.    The physical, emotional, and psychological injuries suffered by Plaintiff were the exact

type of harm against which Ohio Revised Code § 2909.24 and § 2909.21 was designed to protect.

                                           COUNT SEVEN
                                              Negligence
                                      (Against Defendant Kessler)

        226.    Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

        227.    As an organizer of the "Unite the Right Rally" and demonstration, Defendant Kessler

owed a duty to take direct actions and measures to assure that the Rally would be safe for attendees

and residents in the immediate area of the public gathering.




                                                   54
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 55 of 60 PAGEID #: 280



       228.    Defendant Kessler was on direct notice of the violence to be expected at his Rally and

the possible harm to bystanders and residents of Charlottesville.

       229.    Prior to the Rally, officials of the city of Charlottesville informed Defendant Kessler

that the event, as planned by Kessler, would not be safe due to the number of expected attendees and

the location of the demonstration.

       230.    Defendant Kessler witnessed, encouraged and participated in violence against counter-

protesters in smaller demonstrations in Charlottesville months before the August 12, 2017 event,

including the night of August 11, 2017.

       231.    Defendant Kessler breached his duty of care and was, therefore negligent by failing to

take appropriate measures to assure that there would not be an escalation of violence, including but

not limited to, changing the venue of the demonstration, canceling the rally following the violence on

the evening of August 11, 2017, implementing measures to assure that rallygoers would not carry

weapons, and denouncing all acts of violence against citizens and counter-protesters.

       232.    At all material times, Defendant Kessler negligently and recklessly incited, encouraged

and participated in violent attacks, that abetted Defendant Fields’ terroristic car attack that caused

Plaintiff Burke’s serious and permanent injuries..

                                           COUNT EIGHT
                                          42 U.S.C. § 1985(3)
                                        (Against All Defendants)

       233.       Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

       234.       Defendants plotted, coordinated, and executed a common plan to engage in

violence and intimidation in the streets of Charlottesville.

       235.       In furtherance of a conspiracy to violate the rights of Plaintiff and other black

and Jewish people and their supporters, Defendants repeatedly engaged in campaigns of

violence, threats, and intimidation at Lee Park and throughout the city of Charlottesville.

                                                  55
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 56 of 60 PAGEID #: 281



       236.       Defendants have committed numerous overt acts in furtherance of the conspiracy

to violate Plaintiff’s rights, which are set forth in the paragraphs above. Defendants have sought to

create an atmosphere of violence against Plaintiff, and to violate Plaintiff’s equal rights, including

those under U.S.C. §§ 1981 and 1982 to the full and equal benefit of the laws and proceedings for

the security of persons.

       237.       Co-conspirators whose identities are not known committed numerous additional

acts in furtherance of the conspiracy to violate Plaintiff’s rights, including those alleged herein.

       238.        The illegal activities described were undertaken by Defendants, their agents, and

co-conspirators as express overt acts pursuant to an unlawful conspiracy, the purpose of which

was and is to discriminatorily deprive black, Jewish, nonwhite individuals, and their white

supporters, of their rights to the equal protection of the laws and their rights to the equal

enjoyment of the privileges and immunities of citizens of the United States guaranteed by the

Constitution and laws, because of their race, religion, and open and obvious advocacy for the

rights of nonwhite individuals.

       239.       As a result of the acts set out in the above paragraphs committed in furtherance of

this conspiracy, Plaintiff suffered injuries to his person and suffered the discriminatory deprivation

of one or more of his rights or privileges guaranteed by the Constitution or laws because of one or

more of the illegal overt acts of Defendants and their agents, including but not limited his right to

be free from violence against black, Jewish, nonwhite individuals, and their white supporters.




                                                  56
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 57 of 60 PAGEID #: 282



        240.      Because of Defendants’ violation of Plaintiff’s rights, Plaintiff has suffered

numerous and various injuries, including bodily injury, lost income, and severe emotional

distress.

                                            COUNT NINE
                                           42 U.S.C. § 1986
                                       (Against All Defendants)

        241.      Plaintiff re-alleges all prior paragraphs of the Complaint as if set out here in full.

        242.      Defendants all possessed actual knowledge of the Section 1985(3) anti-civil rights

conspiracy described in this Complaint that was planned and then underway against the class of

American citizens targeted by Defendants.

        243.      Defendants, as organizers, planners, promoters, and leaders of the conspiracy,

were each in a position and had the power to have stopped the anti-civil rights conspiracy or to

have aided in stopping it.

        244.      Each of the Defendants failed and refused to take any steps to attempt to stop this

conspiracy or any of the overt acts committed in furtherance of the conspiracy so as to stop the

injuries which occurred to Plaintiff or to any other members of the class of citizens targeted by the

anti-civil rights conspiracy described.

        245.      The failure of Defendants to take any steps to aid in preventing the actions

described herein, by informing the lawful authorities or otherwise, violated the command of 42

U.S.C. §1986.




                                                57
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 58 of 60 PAGEID #: 283




        246.       Plaintiff suffered his injuries as a result of the individual Defendants’ failure to

stop the described conspiracy.

                                                COUNT TEN
                                 Civil Protective Order O.R.C. 2903.214
                             (Against Defendant Honorable Sacred Knights)

        247.    Plaintiff re-alleges all prior paragraphs as if set out here in full.

        248.    On or about March 11, 2019, Defendant, by or through its agents, sent a text message

to Plaintiff’s cell phone.

        249.    The phone number from which the text messages were sent, 812-777-2991, is linked to

a Facebook page and twitter account associated with the Honorable Sacred Knights.

        250.    The Honorable Sacred Knights member appears to believe that he is messaging

Burke’s wife.

        251.    The Honorable Sacred Knights member states, among other things, that, “…we have

eyes everywhere. Let him (Bill) know that we are your doctors lawyer police neighbors…we don’t

do Jew social media. But we do see.”

        252.    The Honorable Sacred Knights is a division of the KKK, which was incorporated by

Defendant David Duke in 1975.

        253.    David Duke is the former grand wizard of the KKK. The grand wizard is the

nationwide leader of the KKK.

        254.    Although Defendant Duke may no longer be the official Grand Wizard of the KKK,

his conduct before and after the Unite the Right Rally indicates that he remains highly influential and

the de facto leader of the white supremacy/KKK/Neo-Nazi movement in the United States as a whole.

        255.    The threatening nature of the text message violates O.R.C. 2903.211, Menacing by

Stalking.
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 59 of 60 PAGEID #: 284



       256.    The same phone number that this menacing text message came from was printed on a

flyer distributed by the KKK at a rally organized by Defendant Honorable Sacred Knights in Dayton,

Ohio on May 25, 2019.

       257.    All members of The Honorable Sacred Nights are 18 years or older.




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully request an award of the following relief:

       258.    A declaratory judgment that the actions described herein deprived Plaintiff of his rights

under federal and state law.

       259.    Injunctive relief enjoining Defendants from future violations of rights guaranteed by

state and federal law.

       260.    Compensatory and statutory damages in an amount to be determined at trial.

                                                59
 Case: 2:19-cv-02006-MHW-EPD Doc #: 25 Filed: 09/09/19 Page: 60 of 60 PAGEID #: 285



      261.   Punitive damages in an amount to be determined at trial.

      262.   Attorneys’ fees and costs.

      263.   A civil protective order against all members of the Honorable Sacred Knights.

      264.   Such other relief as the Court deems necessary and just.



DATED: September 9, 2019




                                                                        Respectfully submitted,


                                                                               s/ Michael L. Fradin
                                                                               Attorney for Plaintiff

                                                         LAW OFFICE OF MICHAEL L. FRADIN
                                                                       Michael L. Fradin, Esq.
                                                                  8401 Crawford Ave. Ste. 104
                                                                             Skokie, IL 60076
                                                                     Telephone: 847-986-5889
                                                                      Facsimile: 847-673-1228
                                                                  Email: mike@fradinlaw.com




                                             60
